Title: Indenture: William Constable, Ann Constable, Alexander Hamilton, and Gouverneur Morris, [20 October 1802]
From: Constable, William,Constable, Ann,Hamilton, Alexander,Morris, Gouverneur
To: 



[New York, October 20, 1802]

This Indenture made the twentieth day of October in the year of our Lord one thousand eight hundred and two Between William Constable of the City of New York in the State of New York Gentleman and Ann his wife of the first part and Alexander Hamilton and Gouverneur Morris of the same State Esquires of the second part. Whereas by a certain agreement entered into and made before Mr. Lewis Fevot Notary public residing at Lausanne in Switzerland on the twenty fifth day of March last past between Mr. George De Ribaupierre de Grandson of Lausanne aforesaid Banker acting for and in the name of the said William Constable, and also for and in the name of Mr. James Donatien LeRay de Chaumont Citizen of the United States in virtue of their respective powers of the one part and Mr. Jean Frederick Houst de Grandson of the Canton of Leman in Switzerland of the other part, the said George de Ribaupierre de Grandson for and in the name of the said William Constable did acknowledge himself to be indebted to the said Jean Frederick Houst de Grandson in the Sum of two Hundred thousand Livres of Switzerland (four Livres of Switzerland being equal in value to one Crown of six Livres of France) to be paid in Gold or Silver according to the value weight and exchange of that day within the period of ten years computing from the first day of April then next ensuing with the Interest from the same date at the rate of six ⅌ centum ⅌ annum payable at the House of the said Jean Frederick Houst de Grandson at Lausanne aforesaid or at such other place whether in France or Switzerland as he should by one years previous notice direct, and in half yearly payments that is to say on the first days of October and April in each and every of the said years, the first of the said half yearly payments to be made on the first day of October then next ensuing. And whereas by the same agreement the said George de Ribaupierre de Grandson for and in the name of the said William Constable in order to secure to the said Jean Frederick Houst de Grandson the payment of the said Sum of two hundred thousand Livres of Switzerland with the Interest for the same at the Rate, and at the times, and in the manner aforesaid did engage and agree to pledge and Hypothecate the several Tracts or Towns of Land hereinafter described, and for this purpose to make and execute in the said State of New York all such acts conveyances and assurances as by counsel learned in the Laws of the said State should be deemed and pronounced to be most valid and effectual. And whereas by the same agreement as a further security for the payment of the same principal Sum, and of the Interest thereupon in manner aforesaid the said James Donatien Le Ray de Chaumont acting by the said George De Ribaupierre de Grandson duly authorised for that purpose did become the Guarrantor and Surety of the said William Constable thereby binding and pledging himself his heirs Executors and Administrators for the payment of the said principal Sum and Interest in case default should be made in the payment of either on the part of the said William Constable as by the said agreement a true copy whereof is hereunto annexed may appear. And whereas in order to fulfil the objects of the said agreement and to give effect to the intentions of the parties thereto in respect to the security intended to be provided by the Hypothecation of the said several Tracts of Land in the manner the most valid and effectual which the existing Laws of the said State of New York do permit it has been advised and recommended by counsel learned in those Laws that the said Lands shall be granted and conveyed to Trustees upon Trust to enure and serve as a Counter Guaranty to the said James Donation LeRay de Chaumont his heirs Executors and Administrators to the end that if default shall be made in the payment of the said principal Sums or Interest in and by the said contract or agreement secured to be paid or any part thereof on the part of the said William Constable his heirs Executors and Administrators the said James Donatien LeRay de Chaumont his heirs Executors and administrators may be fully reimbursed and indemnified for and against all payments losses and damages whatsoever in consequence of such default and enabled to fulfil his Guaranty to the said Jean Frederick Houst de Grandson without detriment to himself or themselves respectively. And for this purpose with powers to the said Trustees forthwith upon such default to Grant bargain sell and convey the same premises or such part thereof as may be necessary. And the monies thence arising to pay and apply towards the reimbursement amd exoneration of the said James Donation LeRay de Chaumont as such Guarantor and Surety. And whereas the said Alexander Hamilton and Gouverneur Morris have been named and appointed as such Trustees and they have respectively consented to accept the Trust. Now therefore This Indenture Witnesseth that the said William Constable and Ann his wife in consideration of the premises, and also in consideration of the Sum of One Dollar to them in hand paid by the said Alexander Hamilton and Gouverneur Morris the receipt whereof is hereby acknowledged Have Granted, bargained, sold, released conveyed and confirmed, and by these presents Do Grant bargain, sell, release convey and confirm unto the said Alexander Hamilton and Gouverneur Morris their heirs and assigns All those certain Tracts pieces and parcels of Land situate lying and being in the County of Clinton, the county of Saint Lawrence and State of New York being part of the Great allotments Number One and Two of Macombs purchase from the said State, to wit, Town Number Seven of the said Great allotment Number One, which said Town Number Seven in the Map, Survey and Subdivision of the said Great allotments Number One and Two made by Benjamin Wright in the year of our Lord one thousand eight hundred and filed according to Law in the Office of the Surveyor General of the said State is described as follows viz. Bounded Westerly by the division line of Great allotments Number One and Two, Northerly by Town Number Four, Easterly by Town Number Eight, and Southerly by Town Number Ten and contains twenty seven thousand nine hundred and thirteen acres of Land. The North third of Town Number Nine of the said Great allotment Number One Containing ten thousand seven hundred and twenty six acres, which Town Number nine in the said Map Survey and Subdivision is described as follows viz. Bounded Easterly by the Eastern boundary of the said Great allotment Number One, northerly by Town Number Six Westerly by Town Number Eight, and Southerly by Town Number Twelve and contains thirty two thousand one hundred and seventy eight acres of Land. Town Number Ten of the said Great allotment Number One, which said Town in the said Map Survey and Subdivision is described as follows viz. Bounded Westerly by the division line of Great allotments Number One and Two, Northerly by Town Number Seven, Easterly by Town Number Eleven and Southerly by Town Number Thirteen and contains Twenty seven thousand six hundred and eleven acres of Land. Town Number Sixteen of the said Great allotment Number One, which said Town in the said Map, Survey and Subdivision is described as follows viz Bounded Westerly by the Division lines of Great allotments Number One and Two, Northerly by Town Number Thirteen, Easterly by Town Number Seventeen, and Southerly by Town Number Nineteen and contains twenty six thousand six hundred and forty two acres of Land. The Southwest quarter of Town Number Twenty Three of the said Great allotment Number One Containing seven thousand five hundred and twenty one acres of Land, which said Town Number Twenty three in the said Map Survey and Subdivision is described as follows viz. Bounded Easterly by Town Number Twenty four, Northerly by Town Number Twenty, Westerly by Town Number Twenty two and Southerly by Town Number Twenty six and contains twenty two thousand five hundred and sixty three acres of Land. The Middle third of Town Number Twenty five of the said Great allotment Number One containing eight thousand six hundred and fifty four acres and two thirds of an acre of Land which said Town Number Twenty five in the said Map Survey and Subdivision is described as follows viz bounded Westerly by the division line of Great allotments Number One and Two, Northerly by Town Number Twenty two, Easterly by Town Number Twenty six, and Southerly by the Southern boundary of Great allotment Number One adjoining to Totten & Crossfields purchase and contains Twenty five thousand nine hundred and sixty four acres of Land. And Town Number Eleven of the said Great allotment Number Two, which said Town in the said Map, Survey and Subdivision is described as follows viz Bounded Easterly by Town Number Twelve Northerly by Town Number Fourteen, Westerly by Town Number Ten, and Southerly by Town Number Eight, and contains twenty eight thousand one hundred and forty seven acres of Land making together One hundred and thirty seven thousand two hundred and fourteen acres and two thirds of an acre of Land with the Hereditaments and appurtenances to the same several Tracts pieces or parcels of Land belonging or in any wise appertaining. To have and to hold all and singular the said premises with the appurtenances unto the said Alexander Hamilton and Gouverneur Morris their heirs and assigns to the proper use and behoof of them the said Alexander Hamilton and Gouverneur Morris their heirs and assigns forever as joint Tenants and not as Tenants in common. In Trust nevertheless for the uses and purposes following that is to say, upon Trust whenever and as often as default shall be made by the said William Constable his heirs Executors or administrators in the payment of the said principal Sum and Interest or any part thereof according to the Tenor true intent and meaning of the said Contract (whereof a Copy is hereunto annexed as aforesaid) forthwith after any and every such default to bargain and sell (at a public vendue or otherwise at their discretion) the whole or so much of the premises hereby granted and conveyed as shall be at any time and from time to time sufficient and necessary to pay the said principal Sum and Interest or such part thereof in respect to which default shall have been at any time made and thereupon in their own right as Trustees or if need be as the Attornies or Attorney of the said William Constable and Ann his wife for that purpose constituted by these presents by one or more good and sufficient deed or deeds conveyance or conveyances in the Law to Grant and Convey the same to purchaser or purchasers thereof in fee simple. And the monies arising from such Sale or Sales first deducting the reasonable charges and expences attending the same to pay and apply to and for the exoneration and reimbursement of the said James Donatien LeRay de Chaumont his heirs Executors and Administrators in respect to the Guarantee aforesaid and in conformity with the agreement or contract aforesaid so that the said James Donatian LeRay de Chaumont his heirs Executors or administrators may in no event be subjected to any loss damage or detriment by reason of his said Guaranty. And upon this further Trust to pay the over plus monies to arise from such Sale or Sales if any there shall be after satisfying the whole of the said principal Sum with the Interest thereupon, and the costs and charges of such Sale or Sales to the said William Constable his Executors or administrators, but in case the said William Constable his heirs Executors or Administrators shall well and truly pay and discharge the said principal Sum, and the Interest thereupon and every part thereof according to the Tenor true intent and meaning of the said contract or agreement or in case any part of the said premises shall remain unsold after the said principal Sum and Interest shall have been fully paid and discharged and the said James Donatien Le Ray de Chaumont his heirs Executors and Administrators fully exonerated and indemnified for and on account of the said Guaranty by the said William Constable his heirs Executors or administrators, then upon this Further Trust, that is to say to Grant release and convey so much of the said premises as shall remain so unsold to William Constable his heirs and assigns in fee simple. In Witness whereof the parties to these presents have hereunto set their hands and Seals the day and year before written.

Alexander Hamilton
Gouvr. Morris
Wm. Constable
Ann Constable

